—In an action to recover damages for personal injuries, the defendants Santiago Texidor, Jr., and National Freight, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated September 4, 2001, as denied their motion to change the venue of the action from Kings County to Orange County.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the defendants’ motion to change venue based on the convenience of the material witnesses (see CPLR 510 [3]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.